DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Response to Amendment

This Office action responds to claim amendments and Remarks filed on 11/13//2020. Remarks are addressed below.

Information Disclosure Statement

The information disclosure statements (IDS) filed on 7/15/2020 and 10/29/2020 have been considered and made of record in the application file.

Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Chowdhuri, et al., US 20060218123, in view of Deshmukh, et al., US 20140095444.

	As to claim 1, Chowdhuri teaches a method comprising:
determining a stage for a continuous query language (CQL) query being processed by an event processing system; determining a stage type associated with the stage; determining a transformation to be computed for the stage based at least in part on the stage type;
Chowdhuri ¶¶119-121 teaches transformations are SQL relational operations that depend on type of operator; see operator tree at Chowdhuri Fig. 3A illustrating partitioning queries by stage types; Chowdhuri teaches SQL processing methods that are applicable to certain SQL operators have a very strong inclination or affinity to respond to sensitivity of data partitioning … partitioning function "f" … refers to a particular relational operation. Chowdhuri ¶121
determining a classification for the CQL query based at least in part on a plurality of rules;
SQL queries contain relational operators that can be classified as being "sensitive" or "attribute sensitive", Chowdhuri ¶121 [SQL like CQL, rules based on type of operator]
marking the stage as a partitioned stage or a non-partitioned stage by applying partitioning criteria to the stage;
If the index is unpartitioned, the resultant scan will also be considered to be unpartitioned, Chowdhuri ¶173 [scan … unpartitioned is “non-partitioned stage”]
in response to marking the stage as a partitioned stage:
generating a first transformation in a first Directed Acyclic Graph (DAG) of a data transformation pipeline for the partitioned stage based at least in part on the partitioning criteria for the partitioned stage;
Chowdhuri Fig. 3a serial operator tree is a DAG; allowing intermediate results to be pipelined to the next operator, Chowdhuri ¶128; tree of relational operators based on the query, Chowdhuri ¶16 [tree is DAG]
and determining a partitioning of the stage based at least in part on the transformation;
partition the data so that the quantity of data provided to each relational operator in a query execution plan is within a range ("sweet zone") that that the relational operator can efficiently handle, Chowdhuri ¶120 [relational operator determines type of transformation and partitioning]
	and in response to marking the stage as a non-partitioned stage:
generating a second transformation for the non-partitioned stage in a second Directed Acyclic Graph with a repartitioning transformation followed by a stage transformation;
Assume for example, that a data in a customer table on disk is unpartitioned. Once this data is read in (e.g., from disk), the system of the present invention can, in essence, split or partition the data dynamically so that operations may be performed on multiple data partitions in parallel, Chowdhuri ¶120 [unpartitioned data initially “non-partitioned” stages]
Chowdhuri ¶¶134-135 teaches dynamic repartitioning: data is then repartitioned on-the-fly (i.e., in memory) by a routing function, which hashes on the joining attribute [multiple 
and inputting a partitioning attribute and a number of partitions into the repartitioning transformation.
Chowdhuri ¶148 teaches partitioning strategy with number of partitions determined based on based on data column (“attribute”) and quantities of data relative to processing resources [input by dynamic partitioning functions (user “inputting” is not claimed)]

Chowdhuri teaches SQL queries on data streams and operator trees; however, Chowdhuri may not explicitly teach continuous query languages and DAGs, as the follow limitations are disclosed by Deshmukh:
Continuous Query Language (CQL)
Deshmukh expressly teaches CQL processing, for examples, at Deshmukh ¶¶26,36,46: “mechanisms to support continuous query language (CQL) queries”

It would have been obvious to a person having ordinary skill in the art, having the teachings of Deshmukh and Chowdhuri before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary data stream processors that overlap substantially, such that appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results, without any change in the elements’ respective functions.
One would have been motivated to modify Chowdhuri with Deshmukh because Deshmukh provides for a “different kind of querying mechanism is needed that comprises long-running queries over continuous unbounded sets of data” (Deshmukh ¶4).

	As to claim 2, the combination of Chowdhuri and Deshmukh teaches the method of claim 1, wherein determining the transformation to be computed for the stage comprises parsing the CQL query into one or more tokens.
"queries" must be parsed to determine an access plan … SQL statements are passed to the parser 261 which converts the statements into a query tree--a binary tree data structure which represents the components of the query in a format selected for the convenience of the system Chowdhuri ¶110 [SQL like CQL; tree elements are tokens]

	As to claim 3, the combination of Chowdhuri and Deshmukh teaches the method of claim 1, wherein the plurality of rules comprise rules to classify the CQL query into at least one of a stateless query, a semi stateful query, or a fully stateful query.
There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN) while others (e.g., FILTER, PROJECT, OUTPUT) may not be stateful, Deshmukh ¶98

	As to claim 4, the combination of Chowdhuri and Deshmukh teaches the method of claim 1, wherein the partitioning criteria comprises one or more partitioning attributes.
determine if the partitioning attributes are a subset of the join predicate and that they are equal. If yes, then whether the partitioning criterion results in sufficiently load balanced partitions is examined, Chowdhuri ¶199
basic criterion is that the partitioning attributes and sort attributes precisely match the join predicates, Chowdhuri ¶194 [Please see also Chowdhuri ¶¶124,135,213]

	As to claim 5, the combination of Chowdhuri and Deshmukh teaches the method of claim 4, further comprising performing a semantic analysis of the CQL query.
only some SQL operators are "attribute sensitive"… semantically partitioning the data on-the-fly during the search space inspection phase of query optimization for purposes of generating candidate parallel plans for execution of the query, Chowdhuri ¶124

	As to claim 6, the combination of Chowdhuri and Deshmukh teaches the method of claim 5, wherein the one or more partitioning attributes are determined based at least in part on the semantic analysis of the CQL query.
only some SQL operators are "attribute sensitive"… semantically partitioning the data on-the-fly during the search space inspection phase of query optimization for purposes of generating candidate parallel plans for execution of the query … data is then repartitioned on-the-fly (i.e., in memory) by a routing function, which hashes on the joining attribute … attributes in the group by clause match exactly with the attributes on which the data stream is partitioned, Chowdhuri ¶¶124,135,213

	As to claim 7, the combination of Chowdhuri and Deshmukh teaches the method of claim 1, further comprising traversing the data transformation pipeline from a source of the data transformation pipeline to a sink of the data transformation pipeline.
query graph 402 (also referred to as a plan) may be traversed in topological order starting from the source, Deshmukh ¶104 [Deshmukh Fig. 3 teaches event sinks as processing output destination]

	As to claim 8, it is rejected on the same grounds as claim 1, but in addition, the combination of Chowdhuri and Deshmukh teaches a system, comprising: a memory configured to store computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions.
Chowdhuri ¶¶95-107 [Note: claim 1 and claim 8 are similar but have other differences that do not change the current rejections: claim 1 recites “generating a first transformation” where claim 8 recites “determining a first transformation,” and claim 1 further recites “generating a second transformation” where claim 8 recites “determining a second transformation;” in the context, and in terms of function and structure, the examiner finds that the differences in lexicography are negligible and immaterial to patentability]

As to claim 9, it is rejected on the same grounds as claim 2.
	As to claim 10, it is rejected on the same grounds as claim 3.
	As to claim 11, it is rejected on the same grounds as claim 4.

	As to claim 12, it is rejected on the same grounds as claim 5, notwithstanding the dependency on claim 9 (mirrored by 2 whereas claim 5 depends on claim 4).
	As to claim 13, it is rejected on the same grounds as claim 6, notwithstanding the dependency on claim 12 (whereas claim 6 depends on claim 5).

	As to claim 14, it is rejected on the same grounds as claim 7.

	As to claim 15, it is rejected on the same grounds as claim 1, but in addition, the combination of Chowdhuri and Deshmukh teaches a non-transitory computer-readable medium storing computer-executable code that, when executed by a processor, cause the processor to perform operations.
Chowdhuri ¶¶95-107 [Note: claim 1 and claim 15 are similar but have other differences that do not change the current rejections: claim 1 recites “generating a first transformation in a first Directed Acyclic Graph where claim 15 recites “generating a first transformation in a Directed Acyclic Graph,” and claim 1 further recites “determining a partitioning of the stage based at least in part on the transformation” where claim 15 recites “determining a partitioning of the partitioned stage based at least in part on the first transformation;” in the context, and in terms of function and structure, the examiner finds that the differences in lexicography are negligible and immaterial to patentability]

As to claim 16, it is rejected on the same grounds as claim 2.
As to claim 17, it is rejected on the same grounds as claim 3.
As to claim 18, it is rejected on the same grounds as claim 4.
As to claim 19, it is rejected on the same grounds as claim 5 and claim 6.
As to claim 20, it is rejected on the same grounds as claim 7.

Response to Arguments

Response to Arguments – Objections to the Specification

	The specification objections have been withdrawn in light of the claim amendments.

Response to Arguments – Claim Objections

	The claim objections have been withdrawn in light of the claim amendments.

Response to Arguments - Claim Rejections - 35 USC § 101

	The rejections under 35 U.S.C. §101 have been withdrawn in light of the claim amendments.

Response to Arguments - Claim Rejections - 35 USC § 103

	REMARKS ARGUE, pp. 12-13: [Regarding independent claim 1 and mirror equivalent claims 8 and 15]: “ For example, Chowdhuri discloses "partition[ing] the data so that the quantity of data provided to each relational operator in a query execution plan is within a range ("sweet zone") that that [sic] the relational operator can efficiently handle ... " Chowdhuri, [0120]. As best understood by Applicant, this does not appear to disclose, teach, or suggest "generating a second transformation for the non-partitioned stage in a second Directed Acyclic Graph with a repartitioning transformation followed by a stage transformation," as recited in Applicant's amended independent claim 1. In fact, Applicant is unable to find any mention of a "a second transformation for the non-partitioned stage," in Chowdhuri.”

RESPONSE: Examiner agrees that the recited fragment of Chowdhuri ¶120 does not, by itself, clearly teach the limitation as drafted. But the examiner respectfully disagrees that the limitation is not disclosed by Chowdhuri, given at least the remaining portions of Chowdhuri ¶120 as well as Chowdhuri ¶¶134-135. When taken together, these disclosures teach that unpartitioned data is partitioned and then repeatedly repartitioned in multiple (first, second, etc.) pipelined stages of transformation operations.

REMARKS ARGUE, p. 13: The patentability of corresponding dependent claims depends on their novelty as well as the patentability of independent claims.

RESPONSE: The dependent claims are likewise rejected based on their dependence as well as their disclosure in prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159